DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 8-9, filed 11/24/2021, with respect to claims 1-11, 13-14 and 20-24 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 5/24/2021.
3.	Applicant's amendment filed on 11/24/2021 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-11, 13-14, 20-24 and 29-34 are allowed and have been re-numbered 1-24.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 13, the prior art of record fails to anticipate or suggest or render obvious a lithium-ion-conducting composite material, comprising a polymer; lithium-ion-conducting particles; and a coating on the lithium-ion-conducting particles comprising at least one lithium metal oxide, wherein the coating is a surface modification that reduces an interfacial resistance for lithium-ion conductivity between the polymer and the particles so that the lithium-ion conductivity is greater than for a comparable composite material without the surface modification, wherein the lithium-ion conductivity between the polymer and the particles is facilitated through the coating, and xMeOy with 0≤x≤3, Me being selected from a metal with a valency of n, P, or B, where n is 3, 4, or 5, and where y=(x+n)/2; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723